Citation Nr: 1524520	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-03 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU) prior to December 14, 2009.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1982. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In April 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

As reflected in a statement received in April 2015, the Veteran's attorney has raised the issue of whether a March 2008 rating decision should be revised on the basis of clear and unmistakable error.  It is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On December 19, 2014, the Veteran filed a claim for an increased rating for his service-connected seizure disorder, and subsequently filed a claim for a TDIU in connection with his increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the September 2010 rating decision, the RO granted a 100 percent rating for the seizure disorder, effective the December 19, 2014, date of the claim for increase, and determined that, because the Veteran's rating was being increased to 100 percent, the issue of a TDIU was therefore moot and would not be addressed in the rating decision.  However, as reflected in a May 2011 notice of disagreement and December 2012 substantive appeal, the Veteran's attorney, while not appealing the effective date of the increased schedular rating for a seizure disorder, essentially asserts that the Veteran should be entitled to a TDIU prior to December 19, 2014.  See 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998); see also 38 C.F.R. § 3.157(b).

Prior to December 19, 2014, the Veteran's only service-connected disability was his seizure disorder, rated 40 percent.  Therefore, he did not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  

In July 2010, the Veteran submitted a December 2008 decision from the Social Security Administration (SSA) awarding disability benefits for his seizure disorder; additional records from SSA were also obtained by the AOJ.  While the schedular criteria for a TDIU have not been met, the evidence, including the SSA decision, indicates that the Veteran may still have been unable to secure or follow a substantially gainful occupation as a result of his service-connected seizure disorder prior to December 19, 2014.  See 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  After completing all necessary development, if the benefit sought is not able to be granted on readjudication, submit the claim for a TDIU prior to December 14, 2009, to the Director, Compensation Service, for extraschedular consideration.

2.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






